DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-13-22 has been entered.
 	Applicant’s amendment filed on 4-12-22 has been entered.  Claim 1 has been amended.  Claim 7 has been canceled.  Claims 1 and 9-18 are pending.
Applicant’s amendment filed on 6-13-22 has been entered.  Claims 19-21 has been added.  Claims 1 and 9-21 are pending.
Newly submitted claims 19-20 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Applicant elected species (3)+(4) of claim 1 in response to Restriction/Election filed on 7-2-21.  The newly added claims 19-20 read on non-elected species (1) and (2) of claim 1.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 19-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1 and 9-21 are pending.  Claims 1 and 21 and species (3) of claim 1, i.e. a mouse or rat comprising hIGHK-MAC and hIGHL-MAC, are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6-13-22 was filed after the mailing date of the Final Office Action on 1-12-22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
It is noted that document D5 (Office action dated March 24, 2002) has no translation, therefore, this document is NOT considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the generation of hIGHK-MAC transgenic mice and hIGHK-MAC transgenic rat as disclosed in the specification, does not reasonably provide enablement for the generation of mouse or rat, heterozygous or homozygous, comprising hIGHK-MAC and hIGHL-MAC with a desired phenotype by using various combinations of human heavy chain V-D-J-C gene segments and human light chain V-J-C gene segments.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considered whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirement, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d at 737, 8 USPQ2d 1400, 1404 (Fed. Cir.1988)). 
Furthermore, the USPTO does not have laboratory facilities to test if an invention with function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raises and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
Claims 1 and 21 are directed to a mouse or rat capable of producing human antibodies comprising a first mouse artificial chromosome (MAC) vector comprising a human antibody heavy chain gene or gene locus and a human antibody light chain kappa gene or gene locus (hIGHK-MAC) and a second mouse artificial chromosome vector comprising a human antibody heavy chain gene or gene locus and a human antibody light chain lambda gene or gene locus (hIGHL-MAC) (elected species), wherein the first MAC vector comprises, in the following order, telomere, the human antibody heavy chain gene or gene locus, the human antibody light chain kappa gene or gene locus, and centromere, and the second MAC vector comprises, in the following order, telomere, the human antibody heavy chain gene or gene locus, the human antibody light chain lambda gene or gene locus, and centromere, and wherein at least two endogenous antibody genes or gene loci of the mouse or rat are knocked out.  

Nature of the invention: 
A mouse or rat capable of producing human antibodies comprising a first mouse artificial chromosome (MAC) vector comprising a human antibody heavy chain gene or gene locus and a human antibody light chain kappa gene or gene locus (hIGHK-MAC) and a second mouse artificial chromosome vector comprising a human antibody heavy chain gene or gene locus and a human antibody light chain lambda gene or gene locus (hIGHL-MAC) (elected species), wherein the first MAC vector comprises, in the following order, telomere, the human antibody heavy chain gene or gene locus, the human antibody light chain kappa gene or gene locus, and centromere, and the second MAC vector comprises, in the following order, telomere, the human antibody heavy chain gene or gene locus, the human antibody light chain lambda gene or gene locus, and centromere, and wherein at least two endogenous antibody genes or gene loci of the mouse or rat are knocked out.  

The state of the prior art: 
The state or the art of producing a non-human animal, including transgenic and chimeric non-human animals, with desired phenotype was unpredictable before the effective filing date of the claimed invention.  The state of the art of how to prepare targeting vector and how to produce transgenic animal by using the targeting vector was well known in the art, however, the resulting phenotype of the transgenic animal or chimeric animal was unpredictable at the time of the invention.

The breadth of the claims: 
The claims encompass a mouse or rat, heterozygous or homozygous, capable of producing human antibodies comprising a first mouse artificial chromosome (MAC) vector comprising a human antibody heavy chain gene or gene locus and a human antibody light chain kappa gene or gene locus (hIGHK-MAC) and a second mouse artificial chromosome vector comprising a human antibody heavy chain gene or gene locus and a human antibody light chain lambda gene or gene locus (hIGHL-MAC) (elected species), wherein the first MAC vector comprises, in the following order, telomere, the human antibody heavy chain gene or gene locus, the human antibody light chain kappa gene or gene locus, and centromere, and the second MAC vector comprises, in the following order, telomere, the human antibody heavy chain gene or gene locus, the human antibody light chain lambda gene or gene locus, and centromere.  The mouse or rat can be transgenic or chimeric and the mouse or rat can comprise any combination of human heavy chain V-D-J-C gene segments and human light chain V-J-C gene segments.  The mouse or rat can comprise any partial or whole unrearranged human heavy chain gen locus, any partial or whole unrearranged human kappa light chain gene locus, and any partial or whole unrearranged human lambda light chain gene locus.

The level of skill: 
The level of skill is high that require a researcher with a PhD degree.

The working examples and guidance provided:  
The specification discloses the use of MAC to produce microcells containing MAC comprising human heavy chain and light chain gene locus, and using the microcells to fuse with mouse or rat ES cells to produce chimeric mouse or rat, crossbreeding the chimeric mouse and chimeric rat with wild type mouse and rat, respectively, to produce IGHK-MAC transgenic mice and IGHK-MAC transgenic rat (Examples 6-7, p. 72-86).  The specification only discusses prophetically regarding the production of IGHL-MAC transgenic mice or IGHL-MAC transgenic rat (Examples 8-14).  The specification fails to produce any IGHL-MAC or IGHKL-MAC transgenic mice or IGHL-MAC or IGHKL-MAC transgenic rat, or any other type of transgenic animal. 
  
The unpredictable nature of the art:
The claims encompass a mouse or rat, heterozygous or homozygous, capable of producing human antibodies comprising a first mouse artificial chromosome (MAC) vector comprising a human antibody heavy chain gene or gene locus and a human antibody light chain kappa gene or gene locus (hIGHK-MAC) and a second mouse artificial chromosome vector comprising a human antibody heavy chain gene or gene locus and a human antibody light chain lambda gene or gene locus (hIGHL-MAC) (elected species), wherein the first MAC vector comprises, in the following order, telomere, the human antibody heavy chain gene or gene locus, the human antibody light chain kappa gene or gene locus, and centromere, and the second MAC vector comprises, in the following order, telomere, the human antibody heavy chain gene or gene locus, the human antibody light chain lambda gene or gene locus, and centromere.  The mouse or rat can be transgenic or chimeric and the mouse or rat can comprise any combination of human heavy chain V-D-J-C gene segments and any combination of human light chain V-J-C gene segments (kappa and lambda).  The mouse or rat can comprise any partial or whole unrearranged human heavy chain gen locus, any partial or whole unrearranged human kappa light chain gene locus, and any partial or whole unrearranged human lambda light chain gene locus.
The state of the art of transgenics at the time of the invention held that the phenotype of transgenic animals was unpredictable.  The resulting phenotype of the transgenic or chimeric non-human animals produced from the claimed method was unpredictable before the effective filing date of the claimed invention.  The specification fails to disclose the resulting phenotype of the mouse or rat, heterozygous or homozygous, other than the disclosed transgenic mice and transgenic rats.  Human antibody heavy chain gene or gene locus could be full-length unrearragned V gene segments or partial sequences, unrearranged D gene segments or partial sequences, unrearranged J gene segments or partial sequences and unrearragned C gene segments or partial sequences.  Similarly, human antibody light chain kappa or lambda gene or gene locus could be full-length unrearragned V gene segments or partial sequences, unrearranged J gene segments or partial sequences and unrearragned C gene segments or partial sequences.  Different combinations of human heavy chain V-D-J-C or human light chain V-J-C gene segments used to produce non-human animals, such as mouse and rat, could result in different phenotypes of the produced non-human animals.  The specification appears to use human chromosome 2 for cloning human IGK (human kappa light chain) region (Example 1, p. 40) and use human chromosome 14 for cloning human IGH (human heavy chain) region (Example 3, p. 55).  The specification fails to produce non-human animals by using various combinations of human V-D-J-C or human V-J-C gene segments, rather, the specification only use human chromosome 2 and 14 to produce the disclosed transgenic mice and rats.  It is not enabled to produce the claimed mouse or rat with a desired phenotype other than the disclosed transgenic mice and rats.
Patil et al., 2011 (Indian Journal of Public Health research & Development, Vol. 2, No. 1, p. 106-109) reports limitations and issues concerned with transgenic animal including 1) Certain transgenic phenotypes may result in lethality that may compromise animals’ health status like impaired reproduction/lactation, immunodeficiency etc., 2) During development there may be physiologic compensation for the loss of a gene product in the knockout mouse, thus, complicating the interpretation of the phenotypic changes seen in transgenic animals, 3) One transgenic mouse will not be identical to another and strain differences will be a source of variability, and 4) Incorporation of new genetic material may alter the control of function of other genes.  Khodarovich et al., 2013 (Applied Biochemistry and Microbiology, Vol. 49, No. 9, pp. 711-722) points out that the effectiveness of DNA microinjection into the pronucleus of a zygote significantly differs for different animal species.  It gives good results in mice, rabbits and pigs but is much less effective in large animals.  This phenomenon can be due to 1) the smaller number of animals in a litter hampers collecting a sufficient amount of zygotes for injections, 2) it is difficult to "catch" the proper stage of zygote development, and 3) the pronuclei of large animals can often hardly be distinguished and the centrifugation of zygotes may require their visualization.  Moreover, the efficiency of transgenic integration in large animals is less than in mice (e.g. p. 716, right column, 2nd full paragraph).
Selsby et al., 2015 (ILAR Journal, Vol. 56, No. 1, p. 116-126) discusses different animal models for DMD.  The mdx mice have much milder phenotype than that of human DMD patients.  These animals continue to be mobile, experience very little limb muscle fibrosis or adiposity, exhibit no significant contractures, and have only a mildly reduced life span (e.g. p. 117, right column, last paragraph).  Golden retriever muscular dystrophy (GRMD) dogs have a high degree of variability, despite an identical causative mutation.  It is likely that at the root of this issue is variation in the expression of alternatively spliced dystrophin gene products and expression of resultant truncated translational products in the muscles of GRMD dogs, leading to great phenotypic range (e.g. p. 118, left column, 3rd paragraph).  DMD rats showed muscle pathology consistent with DMD, however, there was large variation in severity between individual animals.  The DMD rats have a phenotype similar to human DMA patients including fatty infiltration and a cardiac defect (e.g. p. 118, right column, 2nd paragraph).  It is apparent that different species of non-human mammal could have diverse resulting phenotype with the same type of mutation and for the same species of non-human mammals, different type of mutations could result in various resulting phenotypes of transgenic non-human mammals.
Further, Maksimenko et al., 2013 (Acta Naturae, Vol. 5, No. 1, p. 33-46) reports that “there have been numerous attempts at using animals in order to produce recombinant human proteins and monoclonal antibodies. However, it is only recently that the first two therapeutic agents isolated from the milk of transgenic animal, C1 inhibitor (Ruconest) and antithrombin (ATryn), appeared on the market” (e.g. Abstract).  Microinjection (MI) is now used mainly to produce transgenic mice, rabbits and pigs because of the insufficient efficiency of the method due to the low frequency of incorporation of recombinant DNA into the genome and the availability of zygotes at the two pronuclear stages (e.g. p. 34, bridging left and right columns).  “The adverse effects of the nuclear transfer (NT) techniques include a low in utero embryo survival rate and poor health of the newborn animals.  This is attributed, among other things, to incomplete reprogramming of the somatic nucleus, resulting in impaired expression of several of the genes required for the proper progression of embryogenesis.” (e.g. p. 35, left column, 1st full paragraph).  The site-specific transgenesis technology using embryonic stem (ES) cells has only been perfected for mice and rats.  ES cell lines for farm animals have yet to be obtained (e.g. p. 35, left column, 2nd full paragraph).  “The site at which the construct is integrated into the genome plays a crucial role in ensuring efficient transgene expression.  Injected DNA is typically incorporated into the gene-poor regions, which are characterized by frequent DNA breaks.  The chromatin in these regions typically exerts a negative influence on the expression of the transgene integrated nearby.  In addition, several copies of the construct are typically integrated onto the same genome site, which can, in turn, lead to repression of transcription due to the formation of heterochromatin in repetitive sequences (e.g. bridging right column, p. 36 and left column, p. 37).  There are difficulties and problems encountered by using technology of microinjection and somatic cell nuclear transfer (SCNT) to generate transgenic animals before the effective filing date of the claimed invention.  The site-specific transgenesis technology using embryonic stem (ES) cells has only been perfected for mice and rats, and the site of integration of the transgene into the genome plays a crucial role in ensuring efficient transgene expression.
More recently, Yang et al., 2016 (PNAS, 113(41), E6209-E6218, p. 1-10) reports generation of transgenic mice expressing either the ALS-associated mutant C71G or wild-type protein, and the mice expressing the mutant protein had relentless progression of motor neuron loss with concomitant progressive muscle weakness ending in paralysis and death.  Unexpectedly, the acceleration of motor neuron degeneration precedes the accumulation of mutant PFN1 aggregates, which suggests that although mutant PFN1 aggregation may contribute to neurodegeneration, it does not trigger its onset (e.g. Abstract).  Yang use two different promoters (Prp and Thy1.2) to generate transgenic lines expressing mutant PFN1 protein (C71G) and found that mutant PFN1 driven by the Thy1.2 promoter is expressed in the largest alpha motor neuron population, whereas the transgene expression is broader in Prp-PFN1C71G mice, including both motor and nonmotor neurons (e.g. p. 2, right column, 2nd paragraph).  The Prp-PFN1C71G line did not develop any ALS phenotype up to the age of 700d.  In contrast, all Thy1.2-PFN1C71G mice began to show slight weakness at an average age of ~350d and become paralyzed at 421d.  Yang crossed the transgenic lines to produce homozygote mice and found that the cross within the Prp-PFN1C71G line did not yield any homozygotes, suggesting this genotype is lethal.  However, Thy1.2-PFN1C71G homozygous mice resulted in a 50% increase in exogenous expression relative to the hemizygous mice, and the Thy1.2-PFN1C71G homozygous mice began to display weakness at ~150d and full paralysis at 321d, which represents a 25% reduction in survival relative to the Thy1.2-PFN1C71G hemizygous mice (e.g. p. 2, right column, last paragraph).  It is apparent that different promoter driving the expression of the same mutant protein can result in different phenotype in the transgenic animal such as mice, and heterozygous (hemizygous) transgenic animal and homozygous transgenic animal can have different phenotype because of the site of expression and the level of the mutant protein expressed in the transgenic animal.  The homozygous Prp-PFN1C71G transgenic mice resulted in lethal phenotype, however, the homozygous Thy1.2-PFN1C71G mice showed more severe ALS phenotype but not lethal phenotype.
The claims read on using any number of human heavy chain gene, any number of human kappa light chain gene and any number of human lambda light chain gene in the MAC vector to produce the claimed mouse or rat capable of producing various human antibodies.  The human heavy chain genes and human light chain genes (kappa and lambda) can be under the control of various promoters, and it is unclear where the human heavy chain genes and human light chain genes (kappa and lambda) are integrated into the genome of the claimed mouse or rat.  As discussed above, the type of promoter and integration site can influence of the resulting phenotype of transgenic animal, such as mouse and rat.  Further, different combinations of human heavy chain V-D-J-C gene fragments used and different combinations of human light chain V-J-C gene fragments (kappa light chain and lambda light chain) would influence the type of human antibody that can be produced in the claimed mice or rats.  The resulting phenotype of the claimed mouse or rat was unpredictable before the effective filing date of the claimed invention.
The claims encompass heterozygous and homozygous transgenic mice or rats comprising hIGHK-MAC and hIGHL-MAC.  The resulting phenotype of the claimed mouse or rat was unpredictable before the effective filing date of the claimed invention.  The individual gene of interest (various nucleotide sequences encoding the different human proteins), promoter, enhancer, coding or non-coding sequences present in the transgene construct, the genetic background of the transgenic animals, the form (linear or circular) of the DNA molecule, the DNA concentration, the DNA copy number, the injection site, and the integration site of the transgene could determine the transgene expression in the transgenic animals and the resulting phenotype of the transgenic animals.  Further, different promoter driving the expression of the same mutant protein can result in different phenotype in the transgenic animal such as mice and rats, and heterozygous (hemizygous) transgenic animal and homozygous transgenic animal can have different phenotype because of the site of expression and the level of the mutant protein expressed in the transgenic animal.  Generation of transgenic animal with desired phenotype is far from routine experimentation in view of the state of the art of transgenics.  In addition, the claims only recite a mouse or rat capable of producing human antibodies comprising the hIGHK-MAC and hIGHL-MAC but fail to recite any phenotype.  It is unclear what would be the phenotype of the claimed mice or rats.  It is unclear what human antibody can be produced by the claimed mouse or rat, and it is unclear what type of tissue, organ or cells can produce the human antibodies or where those human antibodies can be detected from the claimed mouse or rat.  Absent specific phenotype, one skilled in the art before the effective filing date of the claimed invention would not know how to use the claimed mice or rats. Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to produce the claimed numerous different mice or rats with a desired phenotype.
The claims also read on chimeric mouse or rat comprising the claimed mouse artificial chromosomes and the chimeric mouse or rat have unknown and unidentified phenotype.  The specification fails to enable making chimeric non-human animals comprising the claimed mouse artificial chromosome and the chimeric non-human animals have a desired phenotype.  The specification does not correlate a chimeric animal to any phenotype.  The method of making genetic mosaic animal is such that each resulting chimera is comprised of a different, unpredictable ratio of cells of various genotypes. This ratio cannot be predetermined.  Furthermore, the spatial distribution of cells of each genotype cannot be predetermined.  Therefore, the phenotype of chimeric animals is not only dependent upon the genotype of the cells (which is unpredictable as set forth by the state of the art outlined above) but is also dependent upon the spatial distribution of the cells and their relative population size.  Thus, the phenotype of the chimeric non-human animals encompassed by the claims is highly unpredictable.  The specification fails to provide the guidance necessary to overcome this high level of unpredictability to generate a chimeric non-human animal exhibiting any specific phenotype or any phenotype other than wild type.  As set forth above, without a predictable phenotype, it would require additional and undue experimentation for one of skill in the art before the effective filing date of the claimed invention to try to produce chimeric non-human animals, such as mouse or rat, having a desired phenotype.  Changing the claims to read on “a mouse or rat whose genome comprises…” would be able to overcome the “chimeric animal” issue.

The amount of experimentation necessary:
One skilled in the art before the effective filing date of the claimed invention would require to prepare numerous different mouse artificial chromosome vectors comprising various combinations of human heavy chain V-D-J-C gene segments and various combinations of human light chain V-J-C gene segments (kappa and lambda), preparation of various microcells comprising said mouse artificial chromosomes, fusion of the microcells with embryonic stem (ES) cells derived from mouse or rat, generation of numerous different mice or rats by using the fused microcells and ES cells, trial and error experimentation to determine whether there is a resulting phenotype of the numerous different mice or rats, including heterozygous and homozygous, and trial and error experimentation to characterize the resulting phenotype of the numerous different mice or rats.  
For the reasons discussed above, it would have required undue experimentation for one skilled in the art before the effective filing date of the claimed invention to practice over the full scope of the invention claimed.  This is particularly true given the nature of the invention, the state of the prior art, the breadth of the claims, the amount of experimentation necessary, the working examples provided and scarcity of guidance in the specification, the level of skilled artisan which is high, and the unpredictable nature of the art. 

Response to arguments:
Applicant cites paragraph {0235] and Figs. 25-26 of the PCT specification and argues that the IGHK-MAC vector is stably maintained and functioned in mice.  Applicant cites reference Satofuka (2022) and argues that Fig 5a of Satofuka discloses experimental data on production of human Ig in TC-mAb mice, which comprises IGHK-NAC comprising Igk gene from human chromosome 2.  The data in Fig 5a of Satofuka obtained on mouse substantially corresponds to experimental data disclosed in Fig 28 of the instant specification (Remarks, p. 8).  This is not found persuasive because of the reasons set forth above under 35 U.S.C. 112(a) and the following reasons.
Reference Satofuka establishes human antibody-producing Tc mice (TC-mAb mice) that stably maintain a mouse-derived, engineered chromosome containing the entire human Ig heavy and kappa chain loci in a mouse Ig-knockout background.  Despite slightly altered B cell development and a delayed immune response, TC-mAb mice have more subsets of antigen-specific plasmablast and plasma cells than wild-type mice, leading to efficient hybridoma production (e.g. Abstract).  Fig. 5a shows the serum concentration of different classes of human Igs in 15-week old TC-mAb mice.  Satofuka use the engineered chromosome containing the entire human Ig heavy and kappa chain loci in a mouse Ig-knockout background and shows human IGs in the serum of the transgenic mice.  The claimed mouse or rat can be transgenic or chimeric and the mouse or rat can comprise any combination of human heavy chain V-D-J-C gene segments and any combination of human light chain V-J-C gene segments (kappa and lambda).  The mouse or rat can comprise any partial or whole unrearranged human heavy chain gen locus, any partial or whole unrearranged human kappa light chain gene locus, and any partial or whole unrearranged human lambda light chain gene locus.  The claims also encompass heterozygous and homozygous transgenic mice or rats comprising hIGHK-MAC and hIGHL-MAC.  
The resulting phenotype of the claimed mouse or rat was unpredictable before the effective filing date of the claimed invention.  The individual gene of interest (various nucleotide sequences encoding the different human proteins), promoter, enhancer, coding or non-coding sequences present in the transgene construct, the genetic background of the transgenic animals, the form (linear or circular) of the DNA molecule, the DNA concentration, the DNA copy number, the injection site, and the integration site of the transgene could determine the transgene expression in the transgenic animals and the resulting phenotype of the transgenic animals.  Further, different promoter driving the expression of the same mutant protein can result in different phenotype in the transgenic animal such as mice and rats, and heterozygous (hemizygous) transgenic animal and homozygous transgenic animal can have different phenotype because of the site of expression and the level of the mutant protein expressed in the transgenic animal.  Generation of transgenic animal with desired phenotype is far from routine experimentation in view of the state of the art of transgenics.  In addition, the claims only recite a mouse or rat capable of producing human antibodies comprising the hIGHK-MAC and hIGHL-MAC but fail to recite any phenotype.  It is unclear what would be the phenotype of the claimed mice or rats.  It is unclear what human antibody can be produced by the claimed mouse or rat, and it is unclear what type of tissue, organ or cells can produce the human antibodies or where those human antibodies can be detected from the claimed mouse or rat.  Absent specific phenotype, one skilled in the art before the effective filing date of the claimed invention would not know how to use the claimed mice or rats. Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to produce the claimed numerous different mice or rats with a desired phenotype.
The specification fails to disclose the resulting phenotype of the mouse or rat, heterozygous or homozygous, other than the disclosed transgenic mice and transgenic rats.  Human antibody heavy chain gene or gene locus could be full-length unrearragned V gene segments or partial sequences, unrearranged D gene segments or partial sequences, unrearranged J gene segments or partial sequences and unrearragned C gene segments or partial sequences.  Similarly, human antibody light chain kappa or lambda gene or gene locus could be full-length unrearragned V gene segments or partial sequences, unrearranged J gene segments or partial sequences and unrearragned C gene segments or partial sequences.  Different combinations of human heavy chain V-D-J-C or human light chain V-J-C gene segments used to produce non-human animals, such as mouse and rat, could result in different phenotypes of the produced non-human animals.  The specification appears to use human chromosome 2 for cloning human IGK (human kappa light chain) region (Example 1, p. 40) and use human chromosome 14 for cloning human IGH (human heavy chain) region (Example 3, p. 55).  The specification fails to produce non-human animals by using various combinations of human V-D-J-C or human V-J-C gene segments, rather, the specification only use human chromosome 2 and 14 to produce the disclosed transgenic mice and rats.  It is not enabled to produce the claimed mouse or rat with a desired phenotype other than the disclosed transgenic mice and rats.

Applicant argues that Examples 8 and 13 of the present specification teach the preparation of the IGHL-MAC vector and preparation of a transformed mouse/rat.  The difference between IGHK-MAC and IGHL-MAC vectors is solely that the former comprises an Igk gene while the latter comprises an Iglambda gene.  Considering such structural similarity between the vectors, as well as the disclosure in Examples 8-13, one skilled person could reasonably predict the phenotype of the transformed mouse and rat comprising the IGHL-MAC vector and the experimental data on IGHK-MAC can be extrapolated to the IGHL-MAC vector.  Applicant also argues that the determination of whether an animal is homozygous or a heterozygous for a transgene can be easily made by one of ordinary skill in the art using conventional techniques such as PCR (Remarks, p. 9).  This is not found persuasive because of the reasons set forth under 35 U.S.C. 112(a), the reasons set forth above and the following reasons.
The mouse IgK (immunoglobulin kappa chain complex) is located on chromosome 6 of mouse genome and the mouse Iglambda (Immunoglobulin lambda chain complex) is located on chromosome 16 of mouse genome.  If the human kappa light chain gene or gene locus is integrated into the mouse chromosome kappa light chain locus (chromosome 6) and the human lambda light chain gene or gene locus is integrated into the mouse chromosome lambda light chain locus (chromosome 16), then the human kappa light chain gene or gene locus and the human lambda light chain gene or gene locus are integrated into two different locations of the mouse genome.  It is unpredictable how the local mouse genomic environment would influence the expression of the integrated human kappa light chain gene or gene locus and the human lambda light chain gene or gene locus.  Although the IGHK-MAC vector and the IGHL-MAC are similar structurally, however, they are integrated into different genomic environments and the resulting phenotype of the IGHL-MAC transgenic mice was unpredictable before the effective filing date of the claimed invention.  The phenotype of IGHK-MAC transgenic mice cannot be extrapolated into the resulting phenotype of IGHL-MAC transgenic mice.  Further, the claims read on a transgenic mouse or rat comprising both hIGHK-MAC and hIGHL-MAC, and the specification fails to disclose any transgenic mouse or rat comprising both hIGHK-MAC and hIGHL-MAC.  The resulting phenotype of the claimed transgenic mice or rats was unpredictable before the effective filing date of the claimed invention.  The claims also read on integrating the hIGHK-MAC and hIGHL-MAC into various locations in the mouse genome, i.e. not limited to chromosome 6 and chromosome 16.  It was unpredictable before the effective filing date of the claimed invention how those different genomic locations would influence the expression of the human heavy chain genes (partial gene locus) or gene locus, the human kappa light chain genes (partial gene locus) or gene locus, and the human lambda light chain genes (partial gene locus) or gene locus in the claimed transgenic mice or rats.  Determination of whether an animal is homozygous or a heterozygous for a transgene via PCR is different from determining the resulting phenotype of a transgenic mouse or rat.  Absent specific guidance, one skilled in the art would require undue experimentation to practice over the full scope of the invention claimed.

Applicant cites declaration by Dr. Kazuki and argues that additional data shows flow cytometric analysis of a chimeric mouse having IGHL-MAC chimera, which corresponds to Fig. 24 of Example 7 of the specification.  The additional data shows the observation of GFP- and B220-positive cells.  The existence of GFP and B220 co-positive cells observed on the IGHL-MAC demonstrates the successful production of a chimeric mouse using the constructed IGHL-MAC vector.  The production of chimeric mouse can be confirmed by the percentage of GFP positive fraction shown in the additional experimental data.  The phenotype can be predicted in chimeric animals (Remarks, p. 9-10).  This is not found persuasive because of the reasons set forth under 35 U.S.C. 112(a), the reasons set forth above and the following reasons.
Fig. 1 of declaration by Dr. Kazuki shows flow cytometry analysis for ES cell derived IGHL-MAC chimeric mice.  The presence of GFP and B220 co-positive cells observed on the IGHL-MAC only suggests the successful transduction and function of the constructed IGHL-MAC construct but it fails to show the phenotype of the chimeric mice.  The claims read on chimeric mice or rats comprising both IGHK-MAC vector and IGHL-MAC vector.
The specification fails to enable making chimeric non-human animals comprising the claimed mouse artificial chromosome and the chimeric non-human animals have a desired phenotype.  The specification does not correlate a chimeric animal to any phenotype.  The method of making genetic mosaic animal is such that each resulting chimera is comprised of a different, unpredictable ratio of cells of various genotypes. This ratio cannot be predetermined.  Furthermore, the spatial distribution of cells of each genotype cannot be predetermined.  Therefore, the phenotype of chimeric animals is not only dependent upon the genotype of the cells (which is unpredictable as set forth by the state of the art outlined above) but is also dependent upon the spatial distribution of the cells and their relative population size.  Thus, the phenotype of the chimeric non-human animals encompassed by the claims is highly unpredictable.  The specification fails to provide the guidance necessary to overcome this high level of unpredictability to generate a chimeric non-human animal exhibiting any specific phenotype or any phenotype other than wild type.  As set forth above, without a predictable phenotype, it would require additional and undue experimentation for one of skill in the art before the effective filing date of the claimed invention to try to produce chimeric non-human animals, such as mouse or rat, having a desired phenotype.  

Applicant reiterates that the data submitted with the Kazuki declaration clearly confirms that GFP and B220 co-positive cells were present in peripheral blood lymphocytes of chimeric mice comprising IGHL-MAC.  For the mouse comprising the IGHK-MAC vector, even without experimental data on antibody production, as long as introduction of the IGHL-MAC vector is confirmed in a chimeric mouse, antibody production can be reasonably predicted (Remarks, p. 10).  This is not found persuasive because of the reasons set forth under 35 U.S.C. 112(a) and the reasons set forth above.

Applicant argues that the IGHL-MAC vector or the IGHK-MAC vector is introduced into the early embryo of the cell, therefore, the vector of the present disclosure is expressed throughout the body, and the vector is not restricted to cells in a specific tissue.  The unpredictability arising from uncertainty of the spatial distribution of cells mentioned in the Advisory Action does not apply.  The MAC is stably transmitted to offspring of a rodent, such as a mouse or rat (Remarks, p. 10-11).  This is not found persuasive because of the reasons set forth under 35 U.S.C. 112(a), the reasons set forth above and the following reasons.
Since the ES cells are injected into the early embryo, such as blastocyst-stage embryo or 8-cell stage embryo, to generate chimeric mice, the resulting chimera is comprised of a different, unpredictable ratio of cells of various genotypes. This ratio cannot be predetermined and the spatial distribution of cells of each genotype cannot be predetermined.  Thus, the unpredictability arising from uncertainty of the spatial distribution of cells mentioned in the Advisory Action does apply.

Applicant argues that the vector of the present disclosure is not introduced into a specific tissue/cell of the transgenic mouse/rat, and instead the vector is present throughout the body of the transgenic mouse or rat, resulting in production of the human antibodies detected in serum (Remarks, p. 11).  This is not found persuasive because of the reasons set forth under 35 U.S.C. 112(a) and the reasons set forth above.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIN LIN CHEN/Primary Examiner, Art Unit 1632